Case 4:20-cv-00458-SDJ-CAN Document 128 Filed 03/22/21 Page 1 of 6 PageID #: 1047



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

     STEPHEN PAUL DILLENBERG                §
                                            §
     v.                                     §    CIVIL NO. 4:20-CV-458-SDJ
                                            §
     CHRISTOPHER WATTS, ET AL.              §

               MEMORANDUM ADOPTING THE REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the Report and Recommendation of the United

  States Magistrate Judge (“Report”), this matter having been referred to the

  Magistrate Judge pursuant to 28 U.S.C. § 636. On January 28, 2021, the Report of

  the Magistrate Judge, (Dkt. #123), was entered containing proposed findings of fact

  and recommendations that pro se Plaintiff Stephen Paul Dillenberg’s “Motion for

  Preliminary Injunctive Relief and Order Granting Removal of Criminal Prosecution,”

  (Dkt. #51), be denied. Having assessed the Report and considered Plaintiff Stephen

  Paul     Dillenberg’s   Objections,   (Dkt.   #126),    and    the    City-Affiliated

  Defendants’ Response, (Dkt. #127), the Court determines that the Magistrate

  Judge’s Report and Recommendation, (Dkt. #123), should be adopted.

                            REPORT AND RECOMMENDATION

          The Magistrate Judge recommended the Court deny Dillenberg’s Motion for

  Preliminary Injunction for several reasons. Specifically, the Magistrate Judge

  determined that Dillenberg improperly seeks to enjoin a non-party, requests to enjoin

  his ongoing criminal prosecution in state court, and asserts general and conclusory

  allegations. (Dkt. #123 at 2–5).



                                           1
Case 4:20-cv-00458-SDJ-CAN Document 128 Filed 03/22/21 Page 2 of 6 PageID #: 1048



        In his Objections to the Report, Dillenberg does not contest that he seeks to

  enjoin a non-party or that he seeks to enjoin his ongoing criminal prosecution in state

  court. Rather, Dillenberg asserts that, notwithstanding such facts, “Denton County

  Criminal Court #3, Judge Forrest Beadle and Clerk Luke Polich”—all non-parties—

  should be enjoined because “they have ignored Plaintiff’s filings, refused to prove

  jurisdiction, and attempted to coerce Plaintiff into appearing in person during a

  global pandemic to dispute a frivolous and malicious prosecution.” (Dkt. #126 at 1).

  Dillenberg continues that he is likely to succeed on the merits because his conduct

  did not satisfy the elements of unlawful restraint under Texas law and Defendants

  have not responded to his “special appearance or challenge.” (Dkt. #126 at 2). He

  further claims that his suit falls within an exception to the Anti-Injunction Act.

  (Dkt. #126 at 4). In response, the City-Affiliated Defendants urge the Court to reject

  Dillenberg’s Objections, (Dkt. #127 at 1–4), as the motion targets a non-party and

  because his “Objections do not implicate any likelihood of success on the merits of his

  claims.” (Dkt. #127 at 3).

        A party who files timely written objections to a magistrate judge’s report and

  recommendation is entitled to a de novo review of those findings or recommendations

  to which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.

  72(b)(2)–(3).

                                PLAINTIFF’S OBJECTION

        As a threshold matter, “a court may not enjoin a non-party that has not

  appeared before it to have its rights legally adjudicated.” Additive Controls &

  Measurement Sys., Inc. v. Flowdata, Inc., 154 F.3d 1345, 1351 (Fed. Cir. 1998); see

                                            2
Case 4:20-cv-00458-SDJ-CAN Document 128 Filed 03/22/21 Page 3 of 6 PageID #: 1049



  also Power-One, Inc. v. Artesyn Techs., Inc., No. 2:05-CV-463, 2008 WL 1746636, at

  *2 (E.D. Tex. Apr. 11, 2008), aff’d, 599 F.3d 1343 (Fed. Cir. 2010). Dillenberg’s

  preliminary-injunction motion expressly states he seeks to enjoin non-party Denton

  County Criminal Court Number 3. Dillenberg reiterates in his Objections that he is

  seeking injunctive relief as to non-parties, but he provides no basis for the Court to

  depart from the general rule that non-parties may not be enjoined. Moreover, even

  had Dillenberg moved to enjoin the named parties to this action (which he has not),

  none of the named Defendants has authority to interrupt the course of the pending

  state criminal proceedings against Dillenberg, as he requests.

           In his objections, Dillenberg also does not substantively engage with the

  Report’s conclusion that it is improper for this Court to enjoin his pending state

  criminal prosecution. (Dkt. #123 at 3–5). The Anti-Injunction Act provides that “[a]

  court of the United States may not grant an injunction to stay proceedings in a State

  court except as expressly authorized by Act of Congress, or where necessary in aid of

  its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283; see also,

  e.g., Texas v. Kearns, No. 5:14-cv-27-DAE, 2014 WL 258786, at *2 (W.D. Tex. Jan. 23,

  2014).

           Dillenberg maintains that his suit, purportedly asserted under 42 U.S.C.

  § 1983, constitutes an exception to the Anti-Injunction Act. As the Magistrate Judge

  noted, however, Dillenberg’s live pleading, which is over one hundred pages in length

  and often difficult to decipher, makes no reference to Section 1983. And, even if the

  Court were to construe Dillenberg’s suit as one under Section 1983 given his pro se

  status and references to loss of constitutional rights, his motion still fails.

                                              3
Case 4:20-cv-00458-SDJ-CAN Document 128 Filed 03/22/21 Page 4 of 6 PageID #: 1050



        Section 1983 indeed qualifies as an express authorization from Congress

  permitting federal courts to enjoin state proceedings in order to protect federal rights.

  See Mitchum v. Foster, 407 U.S. 225, 242–43, 92 S.Ct. 2151, 32 L.Ed.2d 705 (1972).

  However, a plaintiff seeking injunctive relief must still “demonstrate that he will

  suffer irreparable injury if the federal court stays its hand, and . . . that he does not

  have an adequate remedy at law in the state courts.” Duke v. Texas, 477 F.2d 244,

  248 (5th Cir. 1973). Dillenberg has not carried that burden here. He claims that his

  actions do not satisfy the legal elements of the crime with which he is charged in state

  court. (Dkt. #126 at 2). But that claim must be asserted by Dillenberg before the state

  court handling his criminal case at this time, not in federal court. See Johnson v.

  State of Texas, No. 6:06CV498, 2007 WL 1341388, at *2 (E.D. Tex. May 3, 2007)

  (explaining that the plaintiff “may defend his rights through his defense of the state

  prosecution and, if necessary, by recourse to the state appellate system” rather than

  seek “federal court intervention in his pending state criminal trial”).

        Further, Section 1983 does not “qualify in any way the principles of equity,

  comity, and federalism that must restrain a federal court when asked to enjoin a state

  court proceeding.” Mitchum, 407 U.S. at 243; see also Younger v. Harris, 401 U.S. 37,

  43–47, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). Under the Younger abstention doctrine,

  federal courts should generally decline to exercise jurisdiction when: “(1) the federal

  proceeding would interfere with an ‘ongoing state judicial proceeding’; (2) the state

  has an important interest in regulating the subject matter of the claim; and (3) the

  plaintiff has ‘an adequate opportunity in the state proceedings to raise constitutional

  challenges.’” Bice v. La. Pub. Def. Bd., 677 F.3d 712, 716 (5th Cir. 2012) (quoting

                                             4
Case 4:20-cv-00458-SDJ-CAN Document 128 Filed 03/22/21 Page 5 of 6 PageID #: 1051



  Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432, 102 S.Ct.

  2515, 73 L.Ed.2d 116 (1982)).

        Where those three criteria are satisfied, a federal court may enjoin a pending

  state-court criminal proceeding only if: (1) the state-court proceeding was brought in

  bad faith or to harass the federal plaintiff; (2) the federal plaintiff seeks to challenge

  a state statute that is “flagrantly and patently violative of express constitutional

  prohibitions in every clause, sentence, and paragraph, and in whatever manner and

  against whomever an effort might be made to apply it,” or (3) where other

  “extraordinary circumstances” threaten “irreparable loss [that] is both great and

  immediate.” Younger, 401 U.S. at 45, 53–54; accord Moore v. Sims, 442 U.S. 415,

  432–33, 99 S.Ct. 2371, 60 L.Ed.2d 994 (1979).

        Here, all three criteria that generally require Younger abstention are satisfied.

  First, Dillenberg asks the Court to enjoin his pending state-court criminal proceeding.

  The federal proceeding would therefore clearly interfere with an ongoing state

  judicial proceeding. Second, the underlying state proceeding concerns the

  enforcement of state criminal laws, something in which the state has a strong

  interest. Third, Dillenberg can raise his challenges to the state criminal proceedings

  in state court. Accordingly, Younger abstention precludes an injunction here unless

  one of the three narrow exceptions applies. None of them applies here. To the first

  point, there is no evidence of bad faith. A prosecution is taken in bad faith if state

  officials proceed “without hope of obtaining a valid conviction.” Perez v. Ledesma, 401

  U.S. 82, 85, 91 S.Ct. 674, 27 L.Ed.2d 701 (1971); accord Ballard v. Wilson, 856 F.2d

  1568, 1571 (5th Cir. 1988). “[T]he ‘bad faith’ exception is narrow and should be

                                              5
Case 4:20-cv-00458-SDJ-CAN Document 128 Filed 03/22/21 Page 6 of 6 PageID #: 1052



  granted parsimoniously.” Hefner v. Alexander, 779 F.2d 277, 280 (5th Cir. 1985). It is

  Dillenberg’s burden to establish actual proof of bad faith. Hensler v. Dist. Four

  Grievance Comm. of State Bar of Tex., 790 F.2d 390, 391 (5th Cir. 1986). Here,

  Dillenberg has provided no such proof of bad faith concerning the state criminal

  prosecution at issue. Second, Dillenberg has not challenged any state statute as

  “flagrantly and patently violative of express constitutional prohibitions,” nor has he

  identified any “extraordinary circumstances” that threaten “irreparable loss [that] is

  both great and immediate.” Younger, 401 U.S. at 45, 53–54. Under the circumstances,

  in addition to the other reasons that Dillenberg’s motion fails, the Younger abstention

  doctrine also precludes an injunction here.

           For all of these reasons, Dillenberg’s Objections are overruled.

                                        CONCLUSION
       .
           Having considered Plaintiff Stephen Paul Dillenberg’s Objection, (Dkt. #126),

  and the City-Affiliated Defendants’ Response, (Dkt. #127), the Court adopts the

  Magistrate Judge’s Report and Recommendation, (Dkt. #123), as the findings and

  conclusions of the Court.

           It is therefore ORDERED that Plaintiff Stephen Paul Dillenberg’s “Motion for

  Preliminary Injunctive Relief and Order Granting Removal of Criminal Prosecution,”

  (Dkt. #51), is DENIED.

            So ORDERED and SIGNED this 22nd day of March, 2021.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE

                                               6
